Exhibit SUBORDINATION AGREEMENT 1THIS SUBORDINATION AGREEMENT, dated as of August 17, 2009, is made by Richard P. Kiphart (the “Subordinated Creditor”), for the benefit of M&I Business Credit, LLC, a Minnesota limited liability company (with its participants, successors and assigns, “Lender”). 2Nature Vision, Inc., a Minnesota corporation and Nature Vision Operating, Inc., a Minnesota corporation (each a “Borrower” and collectively, the “Borrowers”) are now or hereafter may be indebted to Lender on account of loans or the other extensions of credit or financial accommodations from Lender to the Borrowers, or to any other person under the guaranty or endorsement of the Borrowers. 3The Subordinated Creditor has made or may make loans or grant other financial accommodations to one or both Borrowers. 4As a condition to making any loan or extension of credit to the Borrowers, Lender has required that the Subordinated Creditor subordinate the payment of the Subordinated Creditor’s loans and other financial accommodations to the payment of any and all indebtedness of the Borrowers to Lender.Assisting the Borrowers in obtaining credit accommodations from Lender and subordinating his interests pursuant to the terms of this Agreement are in the Subordinated Creditor’s best interest. 5ACCORDINGLY, in consideration of the loans and other financial accommodations that have been made and may hereafter be made by Lender for the benefit of the Borrowers, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the Subordinated Creditor hereby agrees as follows: 61.Definitions.As used herein, the following terms have the meanings set forth below: .1“Borrower Default” means a Default or Event of Default as defined in any agreement or instrument evidencing, governing, or issued in connection with Lender Indebtedness, including, but not limited to, the Credit Agreement, or any default under or breach of any such agreement or instrument. “Collateral” means all collateral now or hereafter securing payment of Lender Indebtedness, including all proceeds thereof. “Credit Agreement” means that certain Credit and Security Agreement dated November 8, 2007, by and between the Borrowers and as the same may be amended, supplemented or restated from time to time. “Lien” means any security interest, mortgage, deed of trust, pledge, lien, charge, encumbrance, title retention agreement or analogous instrument or device, including the interest of each lessor under any capitalized lease and the interest of any bondsman under any payment or performance bond, in, of or on any assets or properties of a Person, whether now owned or hereafter acquired and whether arising by agreement or operation of law. “Lender Indebtedness” is used herein in its most comprehensive sense and means any and all advances, debts, obligations and liabilities of the Borrowers to Lender, heretofore, now or hereafter made, incurred or created, whether voluntary or involuntary and however arising, whether due or not due, absolute or contingent, liquidated or unliquidated, determined or undetermined, including under any swap, derivative, foreign exchange, hedge, deposit, treasury management or other similar transaction or arrangement at any time entered into by the Borrowers with Lender, and whether the Borrowers may be liable individually or jointly with others, or whether recovery upon such Indebtedness may be or hereafter becomes unenforceable. “Subordinated Indebtedness” means all obligations arising under the Subordinated Note and each and every other debt, liability and obligation of every type and description which the Borrowers may now or at any time hereafter owe to the Subordinated Creditor, whether such debt, liability or obligation now exists or is hereafter created or incurred, and whether it is or may be direct or indirect, due or to become due, absolute or contingent, primary or secondary, liquidated or unliquidated, or joint, several or joint and several. “Subordinated Note” means the
